Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the substrate drying method or processing apparatus thereof with the features of a pre-drying processing liquid supplying step  or unit 5supplying an upper surface of a substrate with a pre-drying processing liquid of a sublimable substance solution with a solute and a solvent such that the sublimable substance dissolved, and forming a liquid film, 10,, then a first precipitation step or unit precipitating a solid by evaporating 15the solvent, a first dissolving step or unit dissolving at least a portion of the solid, a final precipitation step or unit precipitating the solid of the sublimable substance, and a sublimating step or unit removing the solid of the sublimable substance by sublimating the solid of the sublimable substance is not found in the prior art either singly or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, H, N, cited on the first page with this action, are patent publications from the same inventive entity.  References A, cited on the second page with this action and references C, D, E, F, G, I, J, K, L, M, O, cited on the first page of this action are teaching references for substrate drying or processing methods and apparatus thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Monday, December 27, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753